Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, with respect to Tuominen have been fully considered and are persuasive. Therefore the previous rejection has been withdrawn. The drawing objection have similarly been withdrawn in view of the submitted response. Applicant's arguments with respect to Nugent have been fully considered but they are not persuasive. The Remarks (at 9) contend the teachings of Nugent do not teach a reflected light reflected by the reflected by a retro-reflective surface of the reception apparatus. In response, Nugent teaches a retro-reflectors may be used (see paragraph 0103) to reflect/direct light. Therefore the coded signal 142 is reflected light. Furthermore the wherein clause is directed to a retro-reflective surface of a wireless power reception apparatus and does not limit or alter the structure of the power transmission apparatus claimed in claim 1.  Nugent teaches each of the claimed limitations. The rejection has hence been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
With respect to claim 14 the claim is recited to depend from itself. The claim is therefore unclear. Claim 15 fails to remedy the deficiency of claim 14 and therefore is similarly unclear.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nugent, Jr. et al. (US 20190064353).
With respect to claims 1 and 7 Nugent teaches a wireless power transmission apparatus, comprising: a laser light source unit (104); a light output unit (110, 114) configured to output laser light generated by the laser light source unit to a light receiving unit (116) of a wireless power reception apparatus for wireless charging; a Foreign Object detection unit (formed with guard beam system see paragraph 0097, safety check beam paragraph 0059) configured to detect an FO using secondary light (LEDs or lasers); and a light source (source of guard / safety check beam) configured to generate the secondary light; and a beam splitter (paragraph 0061) and a mirror (paragraph 0061) configured to output the generated secondary light;  a photo diode (see photodetector) array configured to receive reflected light, control unit (128) controlling output (paragraph 0035, 0047) of the laser light when the FO is detected by the FO detection unit, wherein the reflected light isBIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/EHC/tylApplication No.: NEWDocket No.: 0465-6990PUS1 Page 4 of 6secondary light output from the FO detection unit reflected by a retro-reflective surface (paragraph 0103) of the wireless power reception apparatus.  
With respect to claim 2 Nugent teaches an infrared ray (see paragraph 34-35) are a known wavelength to try for the safety sensor unit configured to detect the FO.  
With respect to claim 3 Nugent teaches the FO detection unit comprises: a light source (see guard light) configured to generate the secondary light; and an optical configuration (elements performing scan see paragraph 0060, optical filter 122) configured to output the generated secondary light.  
With respect to claim 4 Nugent teaches wherein the optical configuration is configured to receive reflected light, and wherein the reflected light is the output secondary light reflected by a retro-reflective surface (paragraph 103) of the wireless power reception apparatus.  
With respect to claims 8 Nugent teaches light amount of the reflected light is less than a predetermined threshold (for example paragraph 0061, 100) or when no reflected light is received, the control unit is configured to determine that the FO is detected and control the laser light not to be output.  
With respect to claim 9 and 11-12 Nugent teaches a guide light source configured to generate guide light (see paragraph 0060-61) for adjusting alignment between the output laser light and the light receiving unit of the wireless power reception apparatus; and a mirror (see paragraph 0061) configured to transmit the generated guide light to the wireless power reception apparatus by reflecting the generated guide light.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nugent, Jr. et al. (US 20190064353) in view of Tuominen et al. (US 7,078,666) 
With respect to claim 10 Nugent teaches wherein the secondary light has a wavelength different (paragraph 0057) from that of the laser light.  Nugent does not contrast the light wavelengths. Tuominen teaches the known use of a two different wavelengths (col. 5 lines 35-40). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Nugent to use different wavelength for the benefit of reducing costs and complexity of the secondary light.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Nugent teaches the claim limitations of claim 1 however does not teach the mirror includes a hole in the middle, and the generated secondary light and the reflected light are reflected at a periphery and not at the middle of the mirror. At least this further limitation is not taught or rendered obvious by the prior art. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921.  The examiner can normally be reached on Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836